Title: John Adams to Abigail Adams, 15 May 1777
From: Adams, John
To: Adams, Abigail


     
      May 15. 1777
     
     Gen. Warren writes me, that my Farm never looked better, than when he last saw it, and that Mrs. —— was like to outshine all the Farmers.—I wish I could see it.—But I can make Allowances. He knows the Weakness of his Friends Heart and that nothing flatters it more than praises bestowed upon a certain Lady.
     I am suffering every day for Want of my farm to ramble in.—I have been now for near Ten Weeks in a drooping disagreable Way, loaded constantly with a Cold. In the Midst of infinite Noise, Hurry, and Bustle, I lead a lonely melancholly Life, mourning the Loss of all the Charms of Life, which are my family, and all the Amusement that I ever had in Life which is my farm.
     If the warm Weather, which is now coming on, should not cure my Cold, and make me better I must come home. If it should and I should get tolerably comfortable, I shall stay, and reconcile my self to the Misery I here suffer as well as I can.
     I expect, that I shall be chained to this Oar, untill my Constitution both of Mind and Body are totally destroyed, and rendered wholly useless to my self, and Family for the Remainder of my Days.
     However, now We have got over the dreary, dismall, torpid Winter, when We had no Army, not even Three Thousand Men to protect Us against all our Enemies foreign and domestic; and now We have got together a pretty respectable Army, which renders Us tolerably secure against both, I doubt not, We shall be able to perswade some Gentleman or other, in the Massachusetts, to vouch safe, to undertake the dangerous Office of Delegate to Congress.
     However, I will neither whine, nor croak. The Moment our Affairs are in a prosperous Way and a little more out of Doubt—that Moment I become a private Gentleman, the respectfull Husband of the amiable Mrs. A. of B. and the affectionate Father of her Children, two Characters, which I have scarcely supported for these three Years past, having done the Duties of neither.
    